1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CAROLYN M. WIGGIN, Bar #182732
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Telephone: (916) 498-5700
5    Attorney for Movant-Defendant
     KULWANT SINGH GILL
6
7
8
                          IN THE UNITED STATES DISTRICT COURT
9
                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11                                              )
     UNITED STATES OF AMERICA,                  ) No. 2:06-cr-00312-MCE-KJN
12
                                                )
13                Plaintiff,                    ) ORDER
                                                )
14      v.                                      )
15                                              )
     KULWANT SINGH GILL,                        )
16                                              )
                  Defendant-Movant.             )
17
                                                )
18
19           Good cause appearing, Defendant KULWANT SINGH GILL’s request for a 90-
20   day extension of time to file any supplement to his motion to reduce his sentence
21   pursuant to the First Step Act is hereby GRANTED.
22           IT IS SO ORDERED.
23   Dated: July 17, 2019
24
25
26
27
28
